DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an after final response filed 07/29/2022.
Claims 1-13 are pending.

Allowable Subject Matter

Claims 1-13 are allowed.

The following is an examiner's statement of reasons for allowance:

Applicants' arguments on pages 5-7 have been considered are persuasive, in so far as concerns the portion of argument “i” on page 6 of the arguments regarding selection of a result. While Yamada discloses coordinating the operation of devices in view of reducing a peak power consumption on consideration of power consumption of individual devices while maintaining a level of operation of the devices, and while Rada teaches transmitters for monitoring the energy consumption of devices, none of the references taken either alone or in combination with the prior art of record specifically disclose a method for operating electrical devices, including:


(Claim 1) " …the measured value transmitters record results that are achieved by operating the electrical devices, determining correlations between changes in the individual measured values of the measured value transmitters over time and changes in the power consumptions of the electrical devices individually over time, and wherein the desired result is selected from a subgroup of results which are recorded by the measured value transmitters and for which a correlation between changes in the measured values from at least one of the measured value transmitters over time and changes in power consumption of at least two of the electrical devices over time reach a first predetermined minimum correlation value ",


in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117